Reade, J.
When the defendant Crowell paid the Clerk and Master for the land in question, which was bid off by Pen-nirgton for himself and the defendant and others, under the agreement set forth, it invested the defendant with the equitable title,' the legal title being in Pennington by reason of his having bid off the land and taken the deed to himself. And when Pennington made the defendant a deed to one half interest,. and an obligation to convey the other half, it vested in the defendant the legal title to one half, and the equitable title to the other half. And when Pennington bought the widow’s dower in said land for the defendant, and paid defendant’s money for it, but took the deed to himself, and endorsed the *627tleed over to the defendant, it vested in the defendant the ■equitable interest in the widow’s dower. • S'o that, substantially, as we now administer equities, the absolute title to the ■whole land was in the defendant, he having the tight to nail upon Pennington for the 'legal title.
When, subsequently, the land was sold unHer an execution against Pennington, the purchaser Stokes got only the title which Pennington had — ‘-even supposing that Stokes Was the purchaser, which the fury found he was not. And When the plaintiffs bought at execution sale Stokes’ interés^ they bought •only what interest Stokes had, which wé have seen was nothing substantial^ " .
Admitting this to be so-, still the plaintiffs say that when they ■bought at Stokes’ sale the defendant was present, and represented to the plaintiffs that Stokes had an interest of one-half in said land, and consented to the sale of it; and therefore the-defendant is estopped to deny the plaintiff’s title to one half of 'the land-, and that the plaintiffs are tenants in common with the defendants.
In ofder to create an estoppel in pais it must appear:
1. That the defendant knew of his title.
2. That plaintiffs did not know and relied upon the defendant’s representations.
3. That the plaintiffs were deceived. And some add a fourth-requisite, that the defendant intended to deceive. But it is not necessary to decide that in this case, as all the other requisites-are wanting. First, the defendant did not know of his title.. He knew he had paid for the land and that he ought to have the title; but he did not know the legal effect of his papers.. And therefore he consulted the plaintiff Pemberton, who was a lawyer, and was advised by him that his title was only for one half. The plaintiff, Luke Blackmer, who is also a lawyer,, after consultation with Pemberton, told the defendant that his title was for one half only.
Secondly: The plaintiffs did not rely on the defendant’s-declarations. On the contrary, Blackmer swears that “the; *628plaintiffs were not induced by any thing that Crowell said or did to bid for the property at the Sheriff’s sale. The only difference was, that if Crowell had,not consented to a sale of one half, this suit would have been brought for the whole.”
From the testimony of Pemberton and Blackmer it clearly appears that they investigated the matter for themselves, and that the defendant put them in possession of the facts upon which he claimed title; and that he did claim it, and that it ■was only upon their assurance to him that his title was not •good, that he consented to a sale of one half. It was not that ¡they relied upon him, but it was he that relied upon them.
Thirdly. The plaintiff’s were not deceived by the defendant. He acted with open fairness throughout. He had writings to show for it. He thought his writings sufficient. The plaintiff’s lawyers thought they knew better. Finding a defect in the title at law, they overlooked the fact that equity would supply the defect. And they excited the defendant’s fears, that if he did not consent to a sale of one-half he might lose all. They deceived him. And the fact stated by Pemberton 3-n his testimony that after the defendant had consented to a sale of one-half, and the sheriff proclaimed that only half was sold, yet he, .Pemberton, “ drew the deed and called for Stokes’ interest, not specifying one-half.” “ This was so done at Mr. Blackmer’s instance in case Crowell’s title should not bo good for the other half,” shows the spirit with which they were pursuing the defendant. And it shows that while they intended that the defendant should be estopped by the sale, yet the estoppel should not be mutual; but they would so draw the deed as to enable them to claim not only the half which they bought, but the other half which they did not buy.
The other matter set up by the plaintiffs as an estoppel, to •wit, the written agreement between the defendant and Stokes and Lord, cannot avail them. It was not for the purpose of passing the title to Stokes, or to have him believe that it was, but to form a partnership for mining purposes in that and in •certain lands which Stokes put in.
*629What we have said disposes of the case and makes it unnecessary that we should notice the other exceptions on either side, because taking the verdict upon the issues and the testimony of the plaintiffs themselves, it is clear that the plaintiffs have no substantial interest in the land, and that the defendants are sole seized. 1
There is error. Judgment reversed and judgment here for the defendant.
Per Cubiam.
• Judgment reversed.